Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
	22. 	The infectious disease screening system of claim [[26]]19, wherein the frequency controller performs the sweep operation periodically during the operation of the system.

Reasons for Allowance
Claims 1-2, 5-10 and 19-22 are allowed because the prior art fails to teach or suggest adapting the claimed ultrasonic transducer within the sonication lysis chamber and controller configured as claimed.  In particular, the Office finds Zhang, WILLIAMS and Yuan are not analogous prior art (MPEP 2141.01(a)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1-2, 5-10 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(a), the requirement for election of invention set forth in the Office action mailed on 11/23/2021, is hereby withdrawn and claims 19-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the election of invention requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Specifically, the rejoined claims require all the same limitations of the allowable independent claim, specifically, the same combined configuration of ultrasonic transducer, controller programming and analog-to-digital converter of the product of claim 1.  Thus, the rejoined claims are allowable because they require all the limitations of an allowable claim.  See MPEP § 821.04.

Conclusion
Claims 1-2, 5-10 and 19-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637